Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, 7-9, 13-15, 21-24, 26, 28 and 51, drawn to a collapsible workspace device.
Group II, claim(s) 31-32, 35 and 36, drawn to a method of processing tissue.
Group III, claim(s) 52, drawn to a method of manufacturing a collapsible workspace device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a collapsible device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nobles et al. (US 20070225744).  Nobles et al. disclose a device and use of the device in laparoscopic procedures wherein the device is introduced in a deflated or collapsed state and inflated to support the body cavity in a distended state for allowing passage of medical instruments.   Nobles et al. disclose one or more inflation lumens or channels 114 that are used to supply inflation fluid to distending members or inflatable segments (for e.g. Figs. 1, 6, 8 and paras [0067]-[0105]).
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of axially positioning two ring-shaped sheets, each having an inner lumen, one above the other, welding the two ring-shaped sheets to each other and repeating the axial positioning and welding to form the inflatable chambers is missing from Group II.  
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of axially positioning two ring-shaped sheets, each having an inner lumen, one above the other, welding the two ring-shaped sheets to each other and repeating the axial positioning and welding to form the inflatable chambers is missing from Group I.  
In addition to groups I, II and III listed above, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Representative Fig. No. 	Species

1A	a
2	b
7A	c
7C	d
7D	e
8A	f
8C	g
8E	h
9A	i
9B-9F	j
9G	k
9H	l
9J	m
9K	n
9L	o
9M	p
9N	q
10A	r
10B	s
10C	t
10D	u
11	v
Representative Fig. No. 	Species

19	w
22A-22C	x
23A-23C	y
29A	z
29B	a1
30	b1
31	c1
32A	d1
32B	e1
33A	f1
34A-34B	g1
35	h1
36A	i1
36B	j1
37	k1
39	l1
40A-G	m1

Upon election of one of groups I, II or III, Applicant is further required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are held to be generic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775